       Case 8-20-71131-reg            Doc 26      Filed 09/02/20    Entered 09/02/20 15:28:20




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------X
In re:                                                             Case No.: 8-20-71131-reg

       Deon C. Riley,              Chapter 7                       Chapter 13

                                                                   Judge: Robert E. Grossman

                                      Debtor.
----------------------------------------------------------X



                           OBJECTION TO CONFIRMATION OF PLAN


        TO:      THE HONORABLE ROBERT E. GROSSMAN
                 UNITED STATES BANKRUPTCY JUDGE

   PLEASE TAKE NOTICE that Rushmore Loan Management Services, LLC as servicer

for U.S. Bank Trust National Association, as Trustee of Dwelling Series IV Trust

(“Rushmore”), the holder of a mortgage on real property of the debtor(s), by and through its

undersigned attorneys, hereby objects to the confirmation of the Amended Chapter 13 Plan

on grounds including:


    1. Rushmore is the holder of a Note and Mortgage dated December 3, 1998 in the
       original principal amount of $120,000.00 with respect to debtor’s property located at
       45 Sterling Place, Hempstead, NY 11550.

    2. Please note that Rushmore is an interested party, and is not a secured creditor of the
       debtor at this time. The sole obligor and mortgagor on Rushmore’s Note and
       Mortgage is Rubena Gayle, a non-party. Upon information and belief, Rubena Gayle
       is the debtor’s late mother. The debtor’s Amended Chapter 13 Plan proposes that
       Rushmore will approve the debtor for an assumption and modification of
       Rushmore’s Note and Mortgage during this bankruptcy case. As such, the Amended
       Chapter 13 Plan proposes that Rushmore will become a secured creditor of the
       debtor if the debtor’s goals in loss mitigation are achieved.
  Case 8-20-71131-reg        Doc 26     Filed 09/02/20     Entered 09/02/20 15:28:20




3. Given that the debtor wishes to treat Rushmore as a secured creditor, the proposed
   plan fails to provide for the treatment of Rushmore’s arrears. Rushmore is due prep-
   petition arrears of $146,820.06.

4. Debtor’s plan as proposed appears to contemplate that there will be no cure for the
   pre-petition arrears of Rushmore unless or until a loan modification is achieved. The
   requirements of 11 U.S.C § 1322(d)(2) do not provide for payment over a period
   longer than 5 years. Moreover, the debtor is obligated to cure the arrears due to the
   objecting creditor within a reasonable time pursuant to 11 U.S.C §1322(b)(5).
   Accordingly, in the event that on-going loss mitigation efforts are not successful, the
   plan fails to satisfy the confirmation requirements of 11 U.S.C. §1325(a)(1).

5. If the debtor’s assumption and modification of Rushmore’s loan occur as planned,
   the proposed plan fails to list Rushmore in Part 3.1 for post-petition payments.

6. Debtor’s proposed plan fails to comply with other applicable provisions of Title 11.


   In the event any portion of Rushmore’s loan is deemed to be an unsecured claim as
defined by the Code, objection is hereby made pursuant to 11 U.S.C § 1325(a)(4) and
1325(b), et seq. unless the plan provides for full payment of the claim.




   Dated: September 2, 2020
   Fresh Meadows, New York
                                          Respectfully submitted,

                                          By: /s/ Katherine Heidbrink__________________
                                              Katherine Heidbrink, Esq.
                                              Friedman Vartolo, LLP
                                              85 Broad Street, Suite 501
                                              New York, NY
                                              (P)212.471.5100
                                              (F) 212.471.5150
Case 8-20-71131-reg   Doc 26   Filed 09/02/20   Entered 09/02/20 15:28:20
       Case 8-20-71131-reg            Doc 26      Filed 09/02/20     Entered 09/02/20 15:28:20




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------X
In re:                                                             Case No.: 8-20-71131-reg

       Deon C. Riley,              Chapter 7                       Chapter 13

                                                                   Judge: Robert E. Grossman

                                      Debtor.
----------------------------------------------------------X


I, Katherine Heidbrink, an attorney duly admitted to practice law before the District Courts of
the State of New York, respectfully certify that I am not a party to this action, am over 18
years of age and reside in the State of New York. On September 2, 2020, I caused to be served
the foregoing Objection to Confirmation by mailing the same in a sealed envelope, with postage
paid thereon, in an official depository of the United States Post Office, addressed to the last
known address of the addressee(s) as indicated below:

Deon C. Riley
45 Sterling Place
Hempstead, NY 11550

Michael Thomas McNamara
Michael McNamara, Esq.
410 Jericho Turnpike
Suite 105
Jericho, NY 11753

Michael J. Macco
2950 Express Drive South
Suite 109
Islandia, NY 11749

United States Trustee
Long Island Federal Courthouse
560 Federal Plaza - Room 560
Central Islip, NY 11722-4437
                                                              _/s/ Katherine Heidbrink______________
                                                              Katherine Heidbrink, Esq.
